DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received July 22, 2022.  Claims 4-5, 12 and 17 have been canceled. Claims 1-3, 8-11, 15-16 and 20 have been amended.  New claims 21-22 have been added.  Therefore, claims 1-3, 6-11, 13-16 and 18-22 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is not directed toward any identified abstract ideas under step 2A prong 1.  Specifically applicant argues that the specification identifies a specific technological problem in conventional fraud detection technology that the claim limitations provide a solution to reciting the claim limitations.  The examiner disagrees with the premise of applicant’s argument.  Applicant is arguing patent eligibility analysis of step 2A prong 2, not prong 1.  The rejection is maintained.
With respect to step 2A prong 2, the arguments above and applicant statement as it pertains to the emphasized limitations (“apply a detection model to the real-time stream of electronic messages ...detection model to apply at least one machine learning algorithm”; “query ...to receive ...records... for which the PAN has the common value in the BIN portion”, “generate fraud alert...that includes instructions for an issuer computing device”; “transmit the generated fraud alert...instructions cause issuer computing device to append flag to each extracted PAN...”; “detect that a PAN in a subsequent ...message matches an extracted PAN that has been flagged”; “initiate ...an enhanced authentication procedure”), that that the use of machine attributes automatically initiated to perform the limitations emphasized and the limitations as a combination cannot be considered as part of any abstract idea.  The claim subject matter as a whole provide a technical advantage of detecting widespread fraud attacks in multiple transactions where fraudsters cycle through  payment card numbers using the same bin.  The examiner disagrees that the claim limitations are directed toward a technical solution to a problem rooted in technology.  The applicant admits in the argument that the claim limitations use technology to detect fraud.  The processes of detecting velocity of transaction of PAN’s having common value in BIN portion exceeds thresholds and identifying a time period associated with account range fraud attack on the range of PAN’s exceeding threshold is merely data monitoring and analysis.  This process is not directed toward a technical problem but rather fraud mitigation.  A common business practice and fundamental economics.  The additional limitations of retrieving transaction records for each issuer authorized response code and a corresponding fraud alert transmitted for PAN’s flagged again is not to provide a solution to a problem rooted in technology but rather to use technology to provide a process to mitigate fraud.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter improves underlying fraud detection technology with a specific adaptation to conventional systems for attack detection and response with adds new functionality for detecting account range fraud attacks.  Therefore, the claim limitations improve a specific technology.  The examiner respectfully disagrees.  As discussed above in argument 2) technology is not improved.  The conventional systems have not been adapted rather the claim limitations are directed toward monitoring and analyzing data where based on fraud indication thresholds alerts are generated and transmitted to issuers with authentications are initiated.  The process for detecting fraud maybe detailed but the technology itself is performing in its ordinary capacity to apply the identified abstract idea.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter is directed toward significantly more than any identified abstract idea.  Specifically applicant argues that the claimed limitation as a combination or as a whole is unconventional.  Specifically applicant argues that the applying detection model to messages to detect that a velocity of transactions for a range of PAN’s having common value in the BIN portion exceeds a threshold; querying a database to retrieve records, where each retrieved transaction record extracting PAN, generating fraud alert to flag extracted PAN where message includes the PAN matching extracted PAN and automatically initiate authorization process as unconventional.   Applicant’s statement is conclusory.  Applicant has not provided any analysis as to what technical process is unconventional that goes beyond merely applying the abstract idea identified.  The rejection is maintained.
In the remarks applicant points to BASCOM, arguing that the claimed subject matter is similarly patent eligible as the claims recite a software tool that contravenes conventional prior art arrangements of functions to solve a specific identified problem in the art.  The examiner respectfully disagrees with the premise of applicant’s argument.  BASCOM combination of parts provided a technical solution to a problem rooted in technology, this is not the case of the current application.  The specification discloses processes for detecting fraud using technology but does not provide any specific technical process to provide a solution to a problem rooted in technology itself.   The specification explicitly states that “any programmable system including systems using central processing units, microprocessors, microcontrollers, reduced instruction set circuits (RISC), application specific integrated circuits (ASICs), logic circuits, and any other circuit or processor capable of executing the functions described herein”.  (para 0042)...” As used herein, the terms "software" and "firmware" are interchangeable, and include any computer program stored in memory for execution by a processor” (para 0043), see also para 0086, para 0090.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 13-16 and 18-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-3, 6-8 and 21-22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to (1) receive messages stream, (2) apply detection model to detect velocity of transactions having range of PAN”s with common BIN value (3) identify a time period associated with range fraud attack on PAN’s in response to detecting transaction velocity exceeds threshold (4) query database to retrieve record data (5) extract PAN from retrieved records (6) identifying issuer associated with PAN extracted (7) generate alert (8) transmit alert (9) detect PAS in message matches flagged PAN (10) Initiation authentication procedure for each message of matching extracted PAN for which issuer code indicates authorized.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a process to mitigate risk.   When considered as a whole the claimed subject matter is directed toward receiving, analyzing financial data in order to detect fraud and to authorize transaction based on the analysis.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category “methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to  (1) receive messages stream-insignificant extra solution activity of gathering data, (2) apply detection model to detect velocity of transactions having range of PAN”s with common BIN value- analyzing data to mitigate risk fundamental economic activity (3) identify a time period associated with range fraud attack on PAN’s in response to detecting transaction velocity exceeds threshold - analyzing data to mitigate risk fundamental economic activity (4) query database to retrieve record data – insignificant intermediate activity of gathering data (5) extract PAN from retrieved records – insignificant extra solution activity of gathering data and directed toward a common business practice (6) identifying issuer associated with PAN extracted – directed toward a common business practice (7) generate alert – common business practice (8) transmit alert-insignificant extra solution activity (9) detect PAN in message matches flagged PAN- data analysis a common business practice in fraud detection (10) Initiate authentication procedure for each message of matching extracted PAN for which issuer code indicates authorized- a common business practice.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a process to mitigate risk.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  The detection model programmed to apply at least one machine learning algorithm trained to detect fraud is recited generically without any details as to the technical implementation for detecting fraudulent transactions by detecting velocity of transaction for a range of PANS exceeds a threshold.  Rather the detect function merely discloses the data analyzed with a condition to determine an expected result.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means and merely provides a technical environment to perform the identified abstract idea.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1 and 2-3 receiving transaction messages and analyzing the messages to detect possible fraud – a common business practice.    The combination of limitations 1-3 and 4-6 is directed toward based on detected data velocities threshold of transaction information, retrieving and extracting records of a specific time period and PANs with common values in BIN from queried database and identifying respective issuers of extracted PAN’s for the purpose of fraud detection- a common business practice.  The combination of limitations 1-6 and 7-8 is directed toward generating and transmitting a fraud alert based on steps 1-6- directed toward fraud mitigation.  The combination of limitations 1-8 and 9-10 is directed toward fraud detection and alerts and initiating authorization based on detecting PAN extracted and PAN in message match- directed toward authorizing a transaction – a common business method.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather directed toward gathering, analyzing and comparing extracted data to determine possible fraud in an authorization process.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward risk mitigation and an authorization process and fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of retrieving, detecting, identifying, retrieving, extracting, identifying in order to detect fraud and initiating an authorization procedure if a condition has been met which is a process directed toward a business practice.     In Ubicomm LLC v. Zappos IP, Inc. No. 1-13-cv-01029 (d. Del. Nov. 13, 2013), the court found that conditional actions to be abstract.  Like as found in UbiComm, the identifying velocity exceeds a threshold is a conditional action that is triggered as a condition to authorize initiating authentication procedure. .  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.   The recitation in the claim of the “detection model... programmed to apply at least one machine learning algorithm trained to detect”, is recited at a high level of generality and merely automates the detecting process claimed of the abstract idea.  Therefore, the detection model is acting as a generic computer performing the identified abstract idea.  The “detection model” is generically claimed and is operating in an ordinary capacity that could be applied using any generically programmed algorithm for analysis of data.  The “detection model” does not use the judicial exception in a manner that imposes meaningful limits upon the judicial exception. The additional limitation of the “detection model” is no more than an algorithm to apply the exception in a computer environment.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The functions are still a combination made to mitigate risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing system comprising at least one processor in communication with a database of records, a payment processing network, a detection model programmed to apply machine learning algorithm to detect –is purely functional and generic. Nearly every computer system will include a processor in communication with a database and communication with a processing network.  The “receive, via a payment processing network ...” is recited at a high level of generality to perform the basic computer function of receiving data.  Detection model as discussed above under step 2A prong 2 is so high level as to include any generically programmed computer capable of performing the detecting function.   The detection machine learning model lack disclosure of the technical information and therefore, is trivial mention.  The specification discloses:
[0019] In particular, the fraud analysis computer system includes an attack detection and response (ADR) computing device configured to monitor the transaction streams using artificial intelligence and/or machine learning algorithms to detect a BIN attack. The artificial intelligence and/or machine learning algorithms may include one or more detection models trained to identify anomalously high levels of transaction traffic for a common account range or BIN. In particular, a standard or expected velocity associated with any BIN may be pre-defined, stored, and provided to the detection models. These standard velocities may be determined and pre-defined based upon analysis of a plurality of historical transactions (e.g., hundreds, thousands, tens of thousands, hundreds of thousands, etc., of historical transactions) initiated using PANs sharing a same BIN.


[0040] The resulting technical effect achieved by this system is at least one of: (i) reducing network-based fraud events through early detection, in particular, real-time detection (and, therefore, real-time response to) account-range fraud attacks; (ii) reducing future fraud events by flagging compromised accounts/account numbers; (iii) applying artificial intelligence and/or machine learning algorithms to monitor a variety of velocities to accurately and robustly detect account range fraud attacks; and/or (iv) alerting affected parties to fraud attacks to facilitate increased fraud prevention. Thus, the system enables enhanced fraud detection on the payment card transaction network.  Once a pattern of fraudulent activity is detected and identified, further fraudulent payment card transaction attempts may be reduced or isolated from further processing on the payment card interchange network, which results in a reduced amount of fraudulent network traffic and reduced processing time devoted to fraudulent transactions, and thus a reduced burden on the network.

 [0054] ADR computing device 106 is configured to monitor transaction streams ( e.g., transaction messages processed over payment processing network 102, such as authorization request messages and/or account status inquiries) using artificial intelligence and/or machine learning algorithms to detect a BIN attack. The artificial intelligence and/or machine learning algorithms may include one or more detection models 112 trained to identify anomalously high levels of transaction traffic in a common account range or with a common BIN ( e.g., a common BIN 56). In particular, a standard or expected velocity associated with any BIN may be pre-defined, stored (e.g., in database 108), and provided to detection models 112. These standard velocities may be determined and pre-defined based upon analysis of a plurality of historical transactions (e.g., hundreds, thousands, tens of thousands, hundreds of thousands, etc., of historical transactions) initiated using PANs sharing a same BIN.


[0083] Additionally or alternatively, method 500 may include receiving a real-time stream of all transactions initiated over a payment processing network, and applying artificial intelligence to the real-time stream to detect the fraud attack by detecting anomalously high transaction traffic having the common BIN. In some such embodiments, method 500 may include flagging transactions occurring during the fraud attack with an attack identifier flag. In some cases, retrieving 504 the plurality of transaction records associated with the respective plurality of transactions initiated during the time period associated with the fraud attack includes performing a lookup in a transaction record database using the attack identifier flag. Additionally or alternatively, method 500 may include flagging only transactions occurring during the fraud attack including the common BIN with the attack identifier flag.


[0084] As used herein, "machine learning" refers to statistical techniques to give computer systems the ability to "learn" (e.g., progressively improve performance on a specific task) with data, without being explicitly programmed for that specific task. "Artificial intelligence" refers to computer-executed techniques that allow a computer to interpret external data, "learn" from that data, and apply that knowledge to a particular end. Artificial intelligence may include, for example, neural networks used for predictive modelling.

Para 0019 fails to provide and details of the algorithm process beyond the use of the algorithm to perform the detect function.  The focus is not in artificial intelligence technology or technical process but rather focus is the content analyzed to detect fraud where the algorithm is used to perform the analysis.   Para 0040 makes clear that the algorithm is to monitor data to detect fraud and provide alerts of fraud.  Technology is not the focus of the specification rather fraud detection.   Para 0054 makes clear that the algorithms are applied to monitor transaction messages for authorization to detect anomalously levels of transaction traffic in a common account range.  The specification is silent with respect to the technical process or technique of the learning algorithm that goes beyond what any generically programmed algorithm could perform for use in applying the abstract idea.  Machine learning processes are not the focus of the specification.  Para 0083 recites applying artificial intelligence to detect fraud attacks.  The specification focuses on flagging transaction during a fraud attack and retrieving records (i.e. the abstract idea). Alice makes clear that applying technology to perform the abstract idea is not patent eligible.  The specification is silent with respect to any technique or technical process as it relates to artificial intelligence technology that goes beyond mere application of technology to perform the abstract idea.  Para 0084 discloses the “machine learning “ with respect to statistical techniques (i.e. mathematical concepts) without any specific program for specific task.  The “artificial intelligence” is disclosed as allowing the computer to interpret external data, learn (i.e. improve performance on a specific task) from the data and apply the knowledge that may include neural networks for predictive modelling.  The specification is silent as to what performance is improved and based on the focus of the specification (detection of fraud) could be broadly interpreted to be the performance of detecting fraud or learning from data potential fraud.  The technical process for machine learning is not the focus of the inventive concept.  The limitations identify, query, extract, identify ...issuer, initiate are not tied to any particular technology and therefore, is not dependent upon any particular technical process or machine.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and routing data ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The claim language makes clear that the limitation merely use/apply the technology recited to perform the abstract idea (“apply a detection model... wherein the detection model is programmed to apply at least one machine learning algorithm trained to detect”) The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0005-0006 as the computing device including a memory and processor which nearly every computing device will include. The specification further discloses that the computing device can be any computing device
capable of performing the functions claimed.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-3, 6-8 and 21-22 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward storing data- well known understood technology.  Dependent claim 3 is directed toward appending a compromise flag to stored data- well-known understood technology.   Dependent claims 6 and 7 are directed toward flagging transaction during fraud event-common business practice.  Dependent claim 8 is directed toward instructions to replace PAN’s associated with authorized transaction- a business practice.  Dependent claim 21 is directed toward authentication features- common business practice.  Dependent claim 22 is directed toward analyzing historical transactions to determine velocity pattern and setting a velocity threshold in light of velocity analysis- a common business practice to mitigate risk.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-3, 6-8 and 21-22 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 9-11 and 13-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 9 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 9 steps corresponds to system claim 1 functions.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mitigation of risk a sub-category of “methods of organizing human activity” previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 9 corresponds to system claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computing device comprising at least one processor in communication with a database, a memory and a payment processing network and detection model .  Nearly every computer implemented transaction method will include a “processor”, “database”, “memory”, “payment processing network” and analysis algorithm for detecting fraud capable of performing the basic computer functions recited in the claims  - As a result, none of the hardware recited by the method claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Method claim 9 steps corresponds to system functions claim 1.  Therefore, claim  9 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 10-11 and 13-14 these dependent claim have also been reviewed with the same analysis as independent claim 9.  Dependent claim 10 is directed toward perform lookup in database to determine message includes matching extracted PAN- well known understood technology and common business practice.  Dependent claim 11 is directed toward appending a compromise flag to extracted data - well-known understood technology.   Dependent claims 13 and 14 are directed toward flagging transaction during fraud event-common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 10-11 and 13-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-16 and 18-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 15 instructions corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mitigation of risk a sub-category of “methods of organizing human activity” previously discussed with respect to claim 1.
STEP 2A Prong 1. Manufacture claim 15 instructions corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a non-transitory computer readable storage medium including executable instruction, a payment processing network, a memory and processor to execute the instructions and detection model .  Nearly every computer implemented transaction executable instructions will include a “processor” and  “memory”, “payment processing network” and analysis algorithm for detecting fraud capable of performing the basic computer functions recited in the claims  - As a result, none of the hardware recited by the manufacture claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Manufacture claim 8 instructions corresponds to system functions claim 1.  Therefore, claim  15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16 and 18-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward storing data- well known understood technology and common business practice.  Dependent claims 18 and 19 are directed toward flagging transaction during fraud event-common business practice.  Claim 20 is directed toward instructions to issue new PAN to replace PAN associated with transactions- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16 and 18-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6; Claims 9-11, 13; Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0197616 A1 by Dogin et al (Dogin) in view of US Pub No. 2020/0118136 A1 by Zhang et al. (Zhang) and further in view of US Pub No. 2017/0011389 A1 by McCandless et al (McCandless)
In reference to Claim 1:
(Currently Amended) A computing system for detecting account range
fraud attacks on a payment card network, said computing system comprising an attack detection and response (ADR) computing device ((Dogin) in at least FIG. 1; para 0014) comprising 
at least one processor in communication with a database of transaction records, the transaction records associated with transactions processed by a plurality of issuers via a payment processing network, each of the transaction records including a primary account number (PAN) and an issuer response code indicating whether the transaction was authorized or declined by a respective issuer of the plurality of issuers, the at least one processor  ((Dogin) in at least para 0049, para 0020 wherein the prior art teaches response codes defined in authorization request response; para 0070 wherein the prior art teaches issuer platform provides appropriate possible response code as defined within ISO 8583 and that each transaction is made up of the response from the issuer, para 0075-0076, para 0079, para 0101 wherein the prior art teaches record keeping records of accounts, para 0127 wherein the prior art teaches PAN lookup table; para 0128 wherein the prior art teaches all records of transaction typically stored including list of good/bad PAN’s, para 0129, para 0141-0142, para 0154, para 0170, para 0189) configured to:
receive, via the payment processing network, a real-time stream of electronic messages generated in response to transactions initiated at a plurality of online merchant portals, each of the electronic messages including the PAN tendered at the online merchant portal, wherein a bank identification number (BIN) portion of each PAN identifies the respective issuer associated with the PAN ((Dogin) in at least para 0010-0012, para 0042-0043, para 0045, para 0127, para 0131-0132, para 0141-0142, para 0146, para 0157, para 0182, para 0192, para 0195);
apply a detection model to the real-time stream of electronic messages, ..., within the real-time stream, that a velocity of the transactions for a range of PANs having a common value in the BIN portion exceeds a threshold ((Dogin) in at least para 0009-0011, para 0070 wherein the prior art teaches processing based on transaction velocities, para 0122, para 0127-0130, para 0142 wherein the prior art teaches a risk score applied to BIN as a whole risk scores 1-5 or 1-20 and based on “more risky” score 5 or “less risky” 1 of the BIN and associated Pan and associated score, para 0127-0129, para 0141, para 0162);...
query the database of transaction records to retrieve a plurality of transaction records associated with a respective plurality of transactions initiated during the time period associated with the fraud attack and for which the PAN has the common value in the BIN portion ((Dogin) in at least para 0062, para 0064-0067, para 0071-0072, para 0074, para 0101, para 0112, para 0127-0130);
extract the PAN from each of the retrieved plurality of transaction records for which the issuer response code indicates that the associated transaction was authorized ((Dogin) in at least para 0012, para 0043-0046, para 0054-0057, para 0062-0063, para 0065, para 0070-0072, para 0075, para 0077, para 0122-0124, para 0127-0129)
identify a respective issuer of the payment card associated with each extracted PAN based on the common value in the BIN portion ((Dogin) in at least para 0004, para 0008, para 0010-0011, para 0062, para 0092, para 0127, para 0132-0133, para 0141); ...
detect that a PAN in a subsequent real-time electronic message matches an extracted PAN that has been flagged in the issuer database... ((Dogin) in at least para 0116, para 0120, para 0127-0128, para 0130)
based on the detection, automatically initiate, via the payment processing network, an enhanced authentication procedure prior to transmitting the subsequent real-time electronic message to the respective issuer of the payment card associated with the PAN. ((Dogin) in at least para 0070-0072, para 0075, para 0077)
Dogin does not explicitly teach:
apply a detection model to the real-time stream of electronic messages, wherein the detection model is programmed to apply at least one machine learning algorithm trained to detect,...
in response to detecting that the velocity of the transactions for the range of PANs having the common value in the BIN portion exceeds the threshold, identify a time period associated with an account range fraud attack on the range of PANs;
generate a fraud attack alert that identifies each extracted PAN and that includes instructions for an issuer computing device:
transmit the generated fraud attack alert to the issuer computing device, wherein the instructions cause the issuer computing device to append a flag to each extracted PAN in an issuer database coupled to the issuer computing device:
detect that a PAN in a subsequent real-time electronic message matches an extracted PAN that has been flagged in the issuer database in accordance with the instructions in the generated fraud attack alert; and
Zhang teaches:
apply a detection model to the real-time stream of electronic messages, wherein the detection model is programmed to apply at least one machine learning algorithm trained to detect, within the real-time stream, that a velocity of the transactions for a range of PANs having a common value in the BIN portion exceeds a threshold ((Zhang) in at least Abstract; para 0004-0005 wherein the prior art teaches well known to train machine learning fraud model systems, para 0018 wherein the prior art teaches fraud models employed for segments of payment associated with account PANS and Bins, para 0017 wherein the prior art teaches generating fraud models in machine learning systems, para 0024, para 0044, para 0059, para 0071, para 0073, para 0084-0085, para 0092)
in response to detecting that the velocity of the transactions for the range of PANs having the common value in the BIN portion exceeds the threshold, identify a time period associated with an account range fraud attack on the range of PANs ((Zhang) in at least para 0017, para 0019 wherein the prior art teaches segmenting BINs of payment account for target interval, para 0024, para 0028, para 0042 wherein the prior art teaches fraud scores generating using ML (machine learning) for detected anomalies at regular predetermined intervals/times; para 0044, para 0045 wherein the prior art teaches generating a baseline benchmark for each fraud score segments/divisions; para 0046-0050, para 0059-0066 wherein the prior art teaches ML detect anomalies for each of payment account segments for calculating activeness of group of BINs for past prior time intervals, para 0070-0071, para 0092);
Both Dogin and Zhang are directed toward analyzing PAN records for fraud related anomalies.  Zhang teaches the motivation of ML algorithms for analysis in order to generate fraud models to generate scores representing likelihood of fraudulent transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the algorithm for analyzing PAN’s with common BINs for fraud of Dogin to include machine learning as taught by Zhang since Zhang teaches the motivation of ML algorithms for analysis in order to generate fraud models to generate scores representing likelihood of fraudulent transactions.
Both Dogin and Zhang are directed toward identifying possible fraud attacks in transaction account PAN’s with common BINs.  Zhang teaches the motivation of analyzing for fraud over plurality of defined time periods in order to determine a baseline/average for determining a threshold score as it relates to activity in order to determine fraud over transaction velocities during time periods.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify rules for analyzing PAN’s with common BINs for fraud of Dogin to include time intervals with transaction velocities of Zhang since Zhang teaches the motivation of analyzing for fraud over plurality of defined time periods in order to determine a baseline/average for determining a threshold score as it relates to activity in order to determine fraud over transaction velocities during time periods.
McCandless teaches:
generate a fraud attack alert that identifies each extracted PAN and that includes instructions for an issuer computing device ((Lynch) in at least para 0004-0005, para 0021, para 0024):
transmit the generated fraud attack alert to the issuer computing device, wherein the instructions cause the issuer computing device to append a flag to each extracted PAN in an issuer database coupled to the issuer computing device ((Lynch) in at least para 0004-0005, para 0021, para 0024, para 0028, para 0053-0054, para 0069, para 0086);
detect that a PAN in a subsequent real-time electronic message matches an extracted PAN that has been flagged [account identifier compromised] in the issuer database in accordance with the instructions in the generated fraud attack alert ((Lynch) in at least Abstract; para 0024-0025, para 0069, para 0084, para 0086-0087); and
Both Dogin and Lynch are directed toward identifying PAN’s that are fraudulent.  Lynch teaches the motivation of a PAN compromise reporting function in order to transmit compromised identified account PAN information with instructions to the issuer to provide so the issuer can provide instructions for remedial action.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify prevention of PAN fraud process of Dogin to include the alert process of Lynch since Lynch teaches the motivation of a PAN compromise reporting function in order to transmit compromised identified account PAN information with instructions to the issuer to provide so the issuer can provide instructions for remedial action.
In reference to Claim 2:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 1. Dogin further discloses the limitations of dependent claim 2
(Currently Amended) The computing system of Claim 1, wherein the ADR computing device (see rejection of claim 1 above) is further configured to:
Dogin does not explicitly teach:
store the extracted PANs in a compromised account database communicatively coupled to the ADR computing device;
Zhang teaches:
store the extracted PANs in a compromised account database communicatively coupled to the ADR computing device ((Zhang) in at least Fig. 3 ref # 116 wherein the prior art teaches data structure includes PAN’s; para 0005, para 0024, para 0028, para 0033 wherein the prior art teaches storing fraud scores, data structures and other transaction data; para 0040, para 0044, para 0059, para 0073);
Both Dogin and Zhang are directed toward identifying possible fraud attacks in transaction account PAN’s with common BINs.  Zhang teaches the motivation of looking up via selection/filtering process PAN associated BIN categories to determine whether the time interval analyzed for fraud matches the previous scores.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify rules for analyzing PAN’s with common BINs for fraud of Dogin to include lookup tools for Pan’s transaction related data of Zhang since Zhang teaches the motivation of looking up via selection/filtering process PAN associated BIN categories to determine whether the time interval analyzed for fraud matches the previous scores 
In reference to Claim 3:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 1. Dogin further discloses the limitations of dependent claim 3
(Currently Amended) The computing system of Claim 1, wherein the 
ADR computing device (see rejection of claim 1 above) is further configured to: 
append a compromise flag to each of the extracted PANs stored in a general account database, wherein the general account database stores a plurality of PANs  ((Dogin) in at least para 0116, para 0120, para 0127-0128, para 0130);
In reference to Claim 6:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 1. Dogin further discloses the limitations of dependent claim 6
(Previously Presented) The computing system of Claim  1, wherein the
ADR computing device (see rejection of claim 1 above) is further configured to:
flag transactions occurring during the fraud attack with an attack identifier flag ((Dogin) in at least para 0127-0128)
In reference to Claim 9:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 9.
The method steps of claim 9 correspond to the functions of system claim 1. The
additional limitations recited in claim 9 that go beyond the limitations of claim 1 include a
computing device including a memory and processor {{Dogin} in at least FHG. 4;
Abstract: para 0070, para 0014):
in reference to Claim 10:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 9. Dogin further discloses the limitations of dependent claim 10.
Method claim 10 steps corresponds to the functions of system claim 2. Therefore, claim
10 has been analyzed and rejected as previously discussed with respect to claim 2.
in reference to Claim 11:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 9. Dogin further discloses the limitations of dependent claim 11.
Method claim 11 steps corresponds to the functions of system claim 3. Therefore, claim
11 has been analyzed and rejected as previously discussed with respect to claim 3.
in reference to Claim 13:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 9. Dogin further discloses the limitations of dependent claim 13.
Method claim 13 steps corresponds to the functions of system claim 6. Therefore, claim
13 has been analyzed and rejected as previously discussed with respect to claim 6.
In reference to Claim 15:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 15.
The non-transitory computer readable storage medium instructions of claim 15
correspond to the functions of system claim 1. The additional limitations recited in claim
15 that go beyond the limitations of claim 1 include nan-transitory computer-readable  storage medium including computer-executable instructions stored therein, wherein
when executed by an attack detection and response (ADR) computing device including
a processor and a memory, the computer-executable instructions cause the processor
((Dogin} in at feast FG, 1; Abstract; para 0070, para 0014, para 0084}:
in reference to Claim 16:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 15. Dogin further discloses the limitations of dependent claim 16.
Medium claim 16 instructions corresponds to the functions of system claim 2.
Therefore, claim 16 has been analyzed and rejected as previously discussed with
respect to claim 2.
in reference to Claim 18:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 15. Dogin further discloses the limitations of dependent claim 18.
Medium claim 18 instructions corresponds to the functions of system claim 6. Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 6.
In reference to Claim 21:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 1. Dogin further discloses the limitations of dependent claim 21
(New) The computing system of Claim 1 (see rejection of claim 1 above), wherein the enhanced authentication procedure performs authentication 
using a one-time use password or a biometric sample provided by a user associated with the PAN ((Dogin) in at least para 0085, para 0088, para 0153).
Claim 7 with respect to claim 6 above, Claim 14 with respect to claim 13 above; Claim 19 with respect to claim 18 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0197616 A1 by Dogin et al (Dogin) in view of US Pub No. 2017/0011389 A1 by McCandless et al (McCandless)
, and further in view of US Pub No. 2010/0106611 A1 by Paulsen et al. (Paulsen)
In reference to Claim 7:
The combination of Dogin, Zhang and Lynch discloses the limitations of dependent claim 6. Dogin further discloses the limitations of dependent claim 7.
(Original) The computing system of Claim 6, wherein the ADR computing device is further configured (see rejection of claim 6 above) to:
Dogin does not explicitly teach:
flag only transactions occurring during the fraud attack including the common BIN with the attack identifier flag.
Paulsen teaches:
flag only transactions occurring during the fraud attack including the common BIN with the attack identifier flag. ((Paulsen} in at least para 0100)
Both Dogin and Paulsen recognize analyzing card transaction and PAN data in order to detect probable fraud. Paulsen teaches the motivation of comparing BIN to a list of suspicious Bins when a transaction has been flagged as possibly fraudulent in order to determine whether the transaction is likely fraudulent. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the elements in the analysis of fraud detection of Dogin to include the elements as taught by Paulsen since Paulsen teaches the motivation of comparing BIN to a list of suspicious Bins when a transaction has been flagged as possibly fraudulent in order to determine whether the transaction is likely fraudulent.
in reference to Claim 14:
The combination of Dogin, Zhang and Lynch discloses the limitations of dependent claim 13. Dogin further discloses the limitations of dependent claim 14.
Method claim 14 steps corresponds to the functions of system claim 7. Therefore, claim
14 has been analyzed and rejected as previously discussed with respect to claim 7.
in reference to Claim 19:
The combination of Dogin, Zhang and Lynch discloses the limitations of dependent claim 118. Dogin further discloses the limitations of dependent claim 19.
Manufacture claim 19 instructions corresponds to the functions of system claim 7. Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 7.
Claim 8 with respect to claim 1 above, Claim 20 with respect to claim 15 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0197616 A1 by Dogin et al (Dogin) in view of US Pub No. 2020/0118136 A1 by Zhang et al. (Zhang) in view of US Pub No. 2017/0011389 A1 by McCandless et al (McCandless), and further in view of US Pub No. 2021/0049145 A1 by Kohli (Kohli)
(Currently Amended) The computing system of Claim 1, wherein the instructions included in the fraud attack alert further 
Dogin does not explicitly teach:
Cause the issuer computing device to issue new PANS to replace the PANSs associated with the authorized transactions.
Kohli teaches:
Cause the issuer computing device to issue new PANS to replace the PANSs associated with the authorized transactions. ((Kohli) in at least para 0023, para 0040, para 0045-0046, para 0098)
Both Dogin and Kohli recognize analyzing card transaction and PAN data in order to detect probable fraud and both teach issuing new PAN’s. Kohli teaches the
motivation prompting the issuer to replace a PAN in response to a determination that
the PAN has been stolen, lost or expired. It would have been obvious to one having
ordinary skill at the time of effective filing the invention was made to modify the
response in the analysis of fraud detection of Dogin to include replacing the PAN based
on instructions to issuers as taught by Kohli since Kohli teaches the motivation
promoting the issuer to replace a PAN in response to a determination that the PAN has
beer stolen, lost or expired.
in reference to Claim 20:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 15. Dogin further discloses the limitations of dependent claim 20.
Manufacture claim 20 instructions corresponds to the functions of system claim 8. Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 8.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0197616 A1 by Dogin et al (Dogin) in view of US Pub No. 2020/0118136 A1 by Zhang et al. (Zhang) in view of US Pub No. 2017/0011389 A1 by McCandless et al (McCandless) as applied to claim 1 above, and further in view of US Patent No. 10,692,058 B2 by Zoldi et al (Zoldi)
In reference to Claim 21:
The combination of Dogin, Zhang and Lynch discloses the limitations of independent claim 1. Dogin further discloses the limitations of dependent claim 22
(New) The computing system of Claim 1 (see rejection of claim 1 above), wherein the at least one processor is further configured to:
analyze a plurality of historical transactions to determine a standard transaction velocity associated with the BIN portion ((Dogin) in at least para 0070, para 0130, para 0146, para 0165, para 0190); and
Dogin does not explicitly teach:
set the threshold for the detection model as a multiple of the standard transaction velocity.
Zoldi teaches:
analyze a plurality of historical transactions to determine a standard transaction velocity associated with the BIN portion ((Zoldi) in at least Col 2 lines 50-Col 3 lines 1-18); and
set the threshold for the detection model as a multiple of the standard transaction velocity ((Zoldi) in at least FIG. 2; Col 7 lines 63-Col 8 lines 1-16, Col 9 lines 65-Col 10 lines 1-13, Col 11 lines 25-Col 12 lines 1-23).
Both Dogin and Zoldi are directed toward fraud detection using PAN transaction analysis.  Zoldi teaches the motivation of analyzing PAN transaction histories in order to determine a PAN profile of PAN BIN ranges so that fraud parameters can be pre-set to apply for fraud prevention in transactions.  It would have been obvious to one having
ordinary skill at the time of effective filing the invention was made to modify the fraud detection process of Dogin to include analyzing PAN range data in order to create PAN profile for fraud prevention of Zoldi since Zoldi teaches the motivation of analyzing PAN transaction histories in order to determine a PAN profile of PAN BIN ranges so that fraud parameters can be pre-set to apply for fraud prevention in transactions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US Pub No. 2017/0236106 A1 by Lorberg et al; US Pub No. 2018/0101851 A1 by Lowenberg et al; US Pub No. 2012/0191615 A1 by Schibuk;  EP 3503011 A1 by Lynch; US Pub No. 2016/0283942 A1 by Chitragar et al; US Pub No. 2015/0088756 A1 by Makhotin et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697